IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-83,695-01


                         EX PARTE NICHOLAS G. HEINTZ, Applicant


           ON APPLICATION FOR AN ORIGINAL WRIT OF HABEAS CORPUS
                               CAUSE NO. 15-0959-A
                 IN THE 7TH DISTRICT COURT OF SMITH COUNTY


       Per curiam.


                                             ORDER

       Pursuant to this Court’s original jurisdiction to issue writs of habeas corpus, Applicant

presents a motion for leave to file an original application for a writ of habeas corpus. TEX . CONST .

art. V, § 5(c); TEX . CODE CRIM . PROC. art. 4.04 § 1. Among other things, Applicant alleges that he

has been restrained for over one year, on bond, based on charges that have not yet resulted in an

indictment.

       Applicant contends that he filed an original habeas corpus application in the District Court1

in May 2015, but the court has not issued the writ or taken any other action.



       1
           TEX . CONST . art. V, § 8; TEX . CODE CRIM . PROC. Art. 11.05.
                                                                                                    2

        Before this Court considers whether exercising jurisdiction in this case is appropriate, the

District Court is invited to respond to Applicant’s claims that an original writ has been pending with

no action. Additionally, the response shall state whether Applicant is still restrained, and whether

charges have been filed against him. If an original habeas corpus application is pending in

Respondent’s court, the response shall specify whether the writ has issued and include any

supporting documentation.

        Applicant’s motion for leave to file an application for a writ of habeas corpus shall be held

in abeyance for 30 days from the date of this order. The parties may submit any response during that

time.



Filed: November 18, 2015
Do not publish